In re Spencer, Edmond D.; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Washington, 22nd Judicial District Court Div. E, No. 96-CR1-064076; to the Court of Appeal, First Circuit, No. 2011 KW 0560.
Relator represents that the district court has failed to act timely on a motion for expansion of the record filed on or about January 6, 2011. If relator’s representation is correct, the district court is ordered to consider and act on the motion. If relator’s representation’is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.